Requestor:   Arthur K. Posluszny, Esq. Village Attorney Village of Lancaster P.O. Box 4 Lancaster, N.Y. 14086
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a village board of trustees may consolidate polling places for purposes of holding a referendum on a particular proposal.
Under the Village Law, where an act or resolution of a village board of trustees is subject to a permissive referendum, the conduct of the referendum is governed by Article 9 of the Village Law. Village Law § 9-900(1).
  "A special election hereunder [for the determination of such a proposal] shall be noticed, conducted, canvassed and otherwise held in the same manner as a general village election." Id., § 9-902(7).
The procedure for conduct of village elections is governed by Article 15 of the Election Law. It provides that a village is to constitute a single election district for purposes of the Village Law. Election Law §15-110(1). If, however, at a general village election the number of votes cast exceeds 800, the board of trustees by resolution adopted before the next village election may divide the village into election districts each containing not more than 800 qualified voters. Ibid. Following the establishment of two or more districts, the number or their boundaries may be changed from year to year by resolution of the board of trustees.
Thus, in that permissive referenda are to be conducted in accordance with the provisions of the Election Law governing village elections, prior to the referendum the board of trustees may enact a resolution to reduce the number of election districts and thereby polling places for the conduct of the referendum. See, 1980 Op Atty Gen (Inf) 202.
We conclude that prior to the conduct of a permissive referendum the village board of trustees may reduce the number of polling places for purposes of the election.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.